DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of Mitchell et al. U.S. Patent No. 10,386,385 B2 (hereafter Mitchell) in view of claim 1 of Mehregany US PG-PUB 2009/0280594 (hereafter Mehregany).
Although the claims at issue are not identical, they are not patentably distinct from each other as indicated by the chart below which depicts a comparison between the claims of the present application (left column) to the Mitchell patent (right column). Differences in claim limitations are indicated by bold text and an explanation of how the claims are considered to be patentably indistinct in view of the Mehregany reference is included.

Claims of the present application (#16/459,775)
Claims of the Mitchell patent (10,386,385) 
1. A system for improving accuracy in a motion or orientation sensing device, the system comprising: 

(the recited limitations of “an isolation platform having a device-mounting region and an isolation structure providing mechanical and electrical connections between the device and components not located on the device-mounting region” are not considered to be coextensive with the corresponding limitation of the Mitchell patent to the right but said limitation is considered to be taught by Mehregany claim 1 which claims a patterned isolation layer having a device mounting region via the claimed substrate and which provides an isolation structure providing mechanical and electrical connections between the device and components not located on the device-mounting region via the patterns formed on the isolation layer and the bond pad as claimed)

a heat source disposed on the isolation platform;

a device disposed on the isolation platform; 
and at least one internal temperature sensor disposed in a local area on the isolation platform adjacent the device and configured to detect a temperature of the local area; 


at least one controller programmed to: 


receive internal temperature signals from the at least one internal temperature sensor indicating the temperature of the local area, 

receive signals indicating an ambient temperature of an ambient environment, 


control the heat source to achieve a desired temperature of the local area, 


receive signals from the device, and 


compensate the received signals from the device by a compensation factor that varies based on a combination of the temperature of the local area and the ambient temperature.


1. A system for improving accuracy in a motion or orientation sensing device, the system comprising: 

a package having an inner surface which defines an interior, and an outer surface which communicates with an ambient environment; 
















a heat source disposed inside the package; 


at least one internal temperature sensor disposed inside the package and configured to detect a temperature inside the package; 
a device disposed inside the package and configured to detect motion or orientation; 


and at least one controller programmed to: 


receive internal temperature signals from the at least one internal temperature sensor indicating the temperature inside the package, 
receive signals indicating an ambient temperature of the ambient environment; 


control the heat source to achieve a desired temperature inside the package based on the temperature signals, 

receive signals from the device indicating detected motion or orientation, and 

compensate the received signals from the device by a compensation factor that varies based on a combination of the temperature inside the package and the ambient temperature.
2. The system of claim 1, further comprising an ambient temperature sensor disposed away from the isolation platform and configured to output signals indicating an ambient temperature of the ambient environment. (the claim scopes are considered to be identical)
2. The system of claim 1, further comprising an ambient temperature sensor disposed outside of the interior of the package and configured to output signals indicating an ambient temperature of the ambient environment.
3. The system of claim 2, wherein the compensation factor varies based on a comparison between the temperature of the local area and the ambient temperature. (the claim scopes are considered to be identical)
3. The system of claim 2, wherein the compensation factor varies based on a comparison between the temperature inside the package and the ambient temperature.
4. The system of claim 2, wherein the controller is further programmed to compensate the received signal from the device according to the following relationship: 

    PNG
    media_image1.png
    34
    302
    media_image1.png
    Greyscale

 where Scomp  is compensated output, S is detected motion or orientation before compensation, Tamb is the temperature of the ambient environment, Tdevice is the temperature of the local area, and a1, a2 and a3 are compensation coeflicients. (the claim scopes are considered to be identical)
4. The system of claim 2, wherein the controller is further programmed to compensate the received signal from the device according to the following relationship: 

    PNG
    media_image1.png
    34
    302
    media_image1.png
    Greyscale

 where Scomp  is compensated output, S is detected motion or orientation before compensation, Tamb is the temperature of the ambient environment, Tdevice is the temperature of the local area, and a1, a2 and a3 are compensation coeflicients.
5. The system of claim 1, wherein the signals indicating the ambient temperature of thc ambient environment are signals from a heat source or an associated controller indicating a magnitude of power consumed by the heat source in achieving the desired temperature of the local area. (the claim scopes are considered to be identical)
5. The system of claim 1, wherein the signals indicating the ambient temperature of the ambient environment are signals from a heat source or an associated controller indicating a magnitude of power consumed by the heat source in achieving the desired temperature inside the package.
6. The system of claim 5, wherein the at least one controller is further programmed to estimate the ambient temperature based on the magnitude of power consumed by the heat source. (the claim scopes are considered to be identical)
6. The system of claim 5, wherein the at least one controller is further programmed to estimate the ambient temperature based on the magnitude of power consumed by the heat source.
7. The system of claim 1, wherein the at least one controller is further programmed to control the heat source such that the desired temperature of the local area achieves a plurality of set temperatures, each set temperature corresponding to a plurality of ambient temperatures. (the claim scopes are considered to be identical)
7. The system of claim 1, wherein the at least one controller is further programmed to control the heat source such that the desired temperature inside the package achieves a number of multiple set temperatures, each set temperature corresponding to a plurality of ambient temperatures.
8. The system of claim 7, wherein the set temperatures increase in a stepped fashion as the ambient temperature increases. (the claim scopes are considered to be identical)
8. The system of claim 7, wherein the number of multiple set temperatures increases in a stepped fashion as the ambient temperature increases.
9. The system of claim 7, wherein the set temperatures increase continuously as the ambient temperature increases. (the claim scopes are considered to be identical)
9. The system of claim 7, wherein the number of multiple set temperatures increases continuously as the ambient temperature increases.
10. The system of claim 1, wherein the at least one internal temperature sensor includes a first temperature sensor and a second temperature sensor, wherein the at least one controller is further programmed to determine a gradient of temperature of the local area based on received signals from the first and second temperature sensors, and wherein the compensation factor varies based on the gradient of temperature. (the claim scopes are considered to be identical)
10. The system of claim 1, wherein the at least one internal temperature sensor includes a first temperature sensor and a second temperature sensor, wherein the at least one controller is further programmed to determine a gradient of temperature of the package based on received signals from the first and second temperature sensors, and wherein the compensation factor varies based on the gradient of temperature.
11. The system of claim 10. wherein the desired temperature of the local area is based on the gradient of temperature. (the claim scopes are considered to be identical)
11. The system of claim 10, wherein the desired temperature inside the package is based on the gradient of temperature.
12. The system of claim 1, wherein the at least one controller is further programmed to retrieve the compensation factor from a calibrated lookup table based on the temperature of the local area. (the claim scopes are considered to be identical)
12. The system of claim 1, wherein the at least one controller is further programmed to retrieve the compensation factor from a calibrated lookup table based on the temperature inside the package.
13. The system of claim 1, wherein the device is a single gyroscope, multiple gyroscopes, a single accelerometer, multiple accelerometers, a single magnetometer. or multiple magnetometers or a combination thereof. (the claim scopes are considered to be identical)
13. The system of claim 1, wherein the device is a single gyroscope, multiple gyroscopes, a single accelerometer, multiple accelerometers, a single magnetometer, or multiple magnetometers or a combination thereof.
14. The system of claim 1, wherein the heat source is a plurality of heat sources, each heat source disposed within the package and coupled to the at least one controller.
14. The system of claim 1, wherein the heat source is a plurality of heat sources, each heat source disposed within the package and coupled to the at least one controller.
15. The system of claim 1, wherein the temperature sensor is integrated into the device. (As noted above, the claim limitation of claim 1 of the Mitchell patent includes the limitation of an internal temperature sensor disposed inside the package and a claimed device disposed inside the package and hence the claim scope considered in view of claim 1 of Mitchell is also considered to be coextensive with the incident limitation)
Claim 1 of Mitchell as noted above (not repeated herein for brevity)
16. A computerized method of compensating an output of a device, the method comprising: 


receiving a local temperature signal from a temperature sensor indicating a temperature of the local area of an isolation platform; 


sending a signal to a heater to heat the local area to a variable predetermined temperature; 

receiving output signals from the device disposed on the isolation platform and in the local area;  22EPACK 0102 PUS1 


via a signal processor, compensating the output signals received from the device by compensation factors that vary based on the local temperature; and 

outputting, from the signal processor, compensated output signals based on the compensating. (the claim scopes are considered to be identical)
15. A computerized method of compensating an output of a sensing device configured to detect motion or orientation, the method comprising: 

receiving an internal-temperature signal, from a temperature sensor, indicating an internal temperature within a package; 


sending a signal to a heater to heat an interior of the package to a variable predetermined temperature; 

receiving output signals from a device configured to detect motion or orientation and disposed within the package indicating detected motion or orientation of the device; 

via a signal processor, compensating the output signals received from the device by compensation factors that vary based on the internal temperature; and 

outputting, from the signal processor, compensated output signals based on the compensating.
17. The computerized method of claim 16, further comprising receiving an external-temperature signal indicating an ambient temperature away from the isolation platform, wherein the compensation factors vary based on a combination of the temperature of the local area and the ambient temperature. (the claim scopes are considered to be identical)
16. The computerized method of claim 15, further comprising receiving an external-temperature signal indicating an ambient temperature outside the package, wherein the compensation factors vary based on a combination of the internal temperature and the ambient temperature.
18. The method of claim 17, wherein the variable predetermined temperature increases in a stepped fashion as the ambient temperature increases linearly, such that the step of heating includes heating the local area in a stepped fashion as the ambient temperature increases linearly. (the claim scopes are considered to be identical)
17. The method of claim 16, wherein the variable predetermined temperature increases in a stepped fashion as the ambient temperature increases linearly, such that the step of heating includes heating the interior of the package in a stepped fashion as the ambient temperature increases linearly.
19. The method of claim 17, wherein the variable predetermined temperature increases continuously as the ambient temperature increases linearly, such that the step of heating includes heating the local area in a continuously-increasing fashion as the ambient temperature increases linearly. (the claim scopes are considered to be identical)
18. The method of claim 16, wherein the variable predetermined temperature increases continuously as the ambient temperature increases linearly, such that the step of heating includes heating the interior of the package in a continuously-increasing fashion as the ambient temperature increases linearly.
20. The method of claim 16, wherein the heat source is a plurality of heat sources, each heat source is disposed on the isolation platform and coupled to the signal processor. (the claim scopes are considered to be identical)
19. The method of claim 15, wherein the heat source is a plurality of heat sources, each heat source disposed within the package and coupled to the signal processor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856